95 F.3d 1169
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael S. ROSS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 96-5095.
United States Court of Appeals, Federal Circuit.
Aug. 23, 1996.

VACATED.

ON MOTION
ORDER

1
Michael S. Ross submits his informal brief out of time.  The court treats the submission as both a motion to reinstate the appeal and a motion for leave to file an informal brief out of time, with informal brief attached.  The United States has not responded.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion to reinstate is granted.  The mandate is recalled and the June 14, 1996 dismissal order is vacated.


4
(2) The motion for leave to file the informal brief out of time is granted.


5
(3) The United States' brief is due within 21 days.